Citation Nr: 0700977	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  02-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from July 1971 
to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That rating decision, in part, granted an 
increased rating of 60 percent for the veteran's service-
connected degenerative disc disease of the lumbar spine, and 
denied entitlement to TDIU.  The veteran subsequently moved 
to the jurisdiction of the VARO in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by:  forward flexion to 30 
degrees; extension to 5 degrees; lateral flexion to 15 
degrees, bilaterally; rotation to 15 degrees, bilaterally; 
and, complaints of pain and discomfort.  It is not manifested 
by unfavorable ankylosis of the entire spin, neurologic 
abnormalities, or a fractured vertebra with spinal cord 
involvement.

2.  The veteran's single service-connected disability is 
degenerative disc disease of the lumbar spine at a 60 percent 
disability rating.

3.  The medical evidence of record reveals that the veteran's 
service-connected degenerative disc disease alone does 
preclude substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

2.  The requirements for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 4.1, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated July 
2003 satisfied the duty to notify provisions.  The veteran's 
VA medical treatment records have been obtained and he has 
been accorded a recent VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  The letter which met the 
duty to notify provisions was provided after the July 2001 
rating decision on appeal.  Accordingly, the initial 
adjudication of the increased rating claims on appeal was 
prior to the letter which satisfied the current duty to 
notify and assist provisions with respect to increased 
ratings.  However, the claims were subsequently readjudicated 
in Supplemental Statements of the Case dated February 2005 
and October 2005.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected degenerative disc disease of the lumbar spine.  The 
evidence includes, but is not limited to:  service medical 
records; the veteran's contentions; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claim for an 
increased disability rating in question.  

II.  Lumbar Spine

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Service connection was originally granted for degenerative 
disc disease of the lumbar spine which was rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
Rating Schedule, prior to September 26, 2003, provided for a 
noncompensable rating for postoperative, cured intervertebral 
disc syndrome.  A 10 percent rating was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent rating contemplated moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating, the 
highest rating assignable, required persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (effective before September 26, 2003).

The prior rating schedule provided for 100 percent disability 
ratings for disabilities of the spine for:  residuals of a 
fractured vertebra with spinal cord involvement rendering the 
veteran bedridden or requiring long leg braces; or for 
complete bony fixation (ankylosis) of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (effective 
before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 60 percent for the 
veteran's lumbar spine degenerative disc disease.  In order 
to warrant the next higher disability rating of 100 percent 
would require the veteran have residuals of a fractured 
vertebra with spinal cord involvement under the old rating 
schedule, or unfavorable ankylosis of the entire spine under 
the prior and current schedules.  The evidence of record does 
not show that the veteran meets either of these criteria.  
Specifically, in December 2005, the most recent VA 
examination of the veteran was conducted.  The veteran 
reported having daily low back pain which radiated into his 
legs.  Range of motion testing was conducted and revealed:  
forward flexion to 30 degrees; extension to 5 degrees; 
lateral flexion to 15 degrees, bilaterally; and, rotation to 
15 degrees, bilaterally.  Sensory testing of the lower 
extremities was normal.  The findings of this examination 
report are consistent with the other VA examination reports 
and treatment records which are of record.  While the veteran 
has limited motion of his spine with pain, there is no 
evidence of a fractured vertebra or unfavorable ankylosis of 
the spine.  Accordingly, entitlement to a disability rating 
in excess of 60 percent must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of those noted above, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2005).

In this case, the record shows that service connection has 
been established for degenerative disc disease of the lumbar 
spine at a 60 percent disability rating.  This is the 
veteran's only service-connected disability.  Accordingly, 
the veteran meets the threshold rating criteria for 
consideration for a TDIU rating under 38 C.F.R. § 4.16(a).  

Review of the evidence of record reveals that the veteran has 
several disabilities other than his service-connected back 
disability.  He has cardiovascular disease, hypertension, and 
diabetes mellitus.  The evidence clearly shows that the 
veteran is unemployable due to these nonservice-connected 
disabilities.  However, even where the record establishes 
clearly that the veteran originally became unemployable and 
has remained unemployable due to nonservice-connected 
disabilities and his age, the Board must still determine 
whether the service-connected disabilities are now so severe 
as to preclude employment.  Pratt v. Derwinski, 3 Vet. App. 
269 (1992).  In making this determination, the veteran's 
nonservice-connected disabilities and his advancing age are 
not for consideration.  Hersey v. Derwinski, 2 Vet. App. 91 
(1996).  The Board's task is to determine whether there are 
circumstances in this case apart from the nonservice-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability.  Therefore, 
the key question is, whether the veteran's service-connected 
back disability alone renders him unemployable.  

In December 2005, the most recent VA examination of the 
veteran was conducted.  The examining physician noted that 
the veteran's service-connected degenerative disc disease 
resulted in chronic pain with significant limitation in range 
of motion and weakness of motor strength.  The examining 
physician's opinion the veteran was "unable to work" 
because of the service-connected low back disability.  In 
January 2006, the examining physician provided amplifying 
information to his examination report.  The physician stated 
that the veteran's service-connected low back disability 
resulted in the veteran being unable to lift anything over 10 
pounds.  He could also not stand for period of time over 30 
minutes nor sit for longer than an hour or two secondary to 
low back pain.  The physician then stated that the veteran 
"will probably be able to find some degree of work that 
would be very flexible, but currently has not  been able to 
find that kind of work."  

Based on the evidence provided by the VA examiner, it is 
clear that the veteran is unable to work jobs involving 
physical labor due to lifting limitations and range of motion 
limitations secondary to back pain resulting from the 
service-connected degenerative disc disease.  The question 
then becomes what other job can the veteran do?  Review of 
the record reveals that the veteran's educational level 
includes two years of post-high school education.  However, 
the Board questions whether there is a sedentary job that the 
veteran could perform with his back disability.  The VA 
physician indicates that the veteran can stand for only 30 
minutes and can sit for only one to two hours because of his 
low back pain.  The physician then opines that the veteran 
could find some degree of "very flexible" work.  However, a 
September 2005 letter from the veteran's prior employer 
indicated that he was unable to work at a sedentary job 
involving work at a computer terminal.  Employment 
accommodation at this job involved having the veteran 
alternate working at his computer in sitting and standing 
positions, as well as providing ergonomic fixtures.  However, 
the veteran still could not maintain this job.  The Board 
believes that this evidence, when considered with the medical 
opinions offered by the VA physician, reveals that the 
veteran is indeed unemployable solely due to his service-
connected back disability.  

Based upon the evidence of record, the Board finds the 
veteran is properly rated for a single service-connected 
disability at a disability rating of 60 percent which does 
meet the criteria of the assignment of TDIU.  38 C.F.R. §§ 
3.340, 4.16(a).  The evidence of record also indicates that 
the veteran is unemployable as the result of his service-
connected low back disability.  Accordingly, entitlement to 
TDIU is granted.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine is denied.

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary awards.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


